          Case 1:18-cr-00002-NONE-SKO Document 133 Filed 06/29/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   ROSS PEARSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00002-NONE
12
                                   Plaintiff,             UNITED STATES’ UNOPPOSED MOTION FOR
13                                                        EXTENSION OF TIME TO FILE OPPOSITIONS
                            v.                            TO NON-IN LIMINE MOTIONS FILED BY
14                                                        MARCOS CASTRO MOTIONS; ORDER
     JOHN DOE AKA MARCOS CASTRO,
15
                                  Defendant.
16

17
            By previous stipulation and order, this Court ordered Defendant Marcos Castro to file non-in
18
     limine motions no later than June 1, 2020, and ordered the United States to file its oppositions no later
19
     than June 29, 2020. Dkt. 96. Castro timely filed eight non-in limine motions on June 1, 2020, including
20
     a motion to suppress his three statements, a motion for a Franks hearing, a motion to sever, and a motion
21
     to transfer venue, among others. Dkt. 122 (redacted version; original filed under seal). The United
22
     States has been working to respond to these motions, but despite the exercise of due diligence additional
23
     time is needed. The United States therefore moves for a four-day extension of the deadline to file
24
     oppositions, so that its oppositions shall be filed no later than Friday, July 3, 2020. The United States
25
     has communicated with counsel for Castro, who indicated by email that he has no objection.
26
27

28
      UNITED STATES’ UNOPPOSED MOTION TO EXTEND           1
      DEADLINE TO FILE OPPOSITION TO MARCOS CASTRO’S
30    MOTIONS; [PROPOSED] ORDER
         Case 1:18-cr-00002-NONE-SKO Document 133 Filed 06/29/20 Page 2 of 2

     Dated: June 22, 2020                                    MCGREGOR W. SCOTT
 1                                                           United States Attorney
 2
                                                             /s/ ROSS PEARSON
 3                                                           ROSS PEARSON
                                                             Assistant United States Attorney
 4

 5

 6                                                     ORDER
 7          IT IS HEREBY ORDERED that the United States’ oppositions to Defendant Marcos Castro’s
 8 non-in limine motions shall be filed no later than July 3, 2020.

 9 IT IS SO ORDERED.
10
        Dated:    June 29, 2020
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
      UNITED STATES’ UNOPPOSED MOTION TO EXTEND          2
      DEADLINE TO FILE OPPOSITION TO MARCOS CASTRO’S
30    MOTIONS; [PROPOSED] ORDER
